DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because "In the start of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a “computer storage media” covers a signal per se." In order to overcome the 35 U.S.C. 101 rejection, the "computer readable storage media" should be changed to "non-transitory computer storage media".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being described by Spence et al (US 2020/0066305). 
For claim 1, Spence et al teach One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations (e.g. paragraph 32) comprising: 
causing a presentation of a first segmentation of a video timeline of a video (e.g. paragraphs 190- 191, figures 12-13, 18c, 19-24);
triggering generation of a representation of a thumbnail segmentation of the video using one or more feature tracks that represent instances of detected features in the video and feature ranges indicating when the instances are present in the video (e.g. paragraph 192-193: “…a first position on a boundary of the thumbnail image to a second position on the boundary of the thumbnail image, such that the first position represents a start time of the video image data and the second position represents an end time of the video image data…”, paragraph 194: “…the first and second positions on the boundary represent, respectively, the start and end times of the highlight (with respect to the start and/or end of the video track in the file)”); and 
updating the video timeline to represent one or more thumbnails of the video at locations on the video timeline defined by the thumbnail segmentation (e.g. paragraph 193 “…means for using the selected frame to generate a new thumbnail image for display in the display window, such that the movement of the pointer from one second area to another causes a change in the displayed thumbnail image.”). 

For claim 8, Spence et al teach a computerized method comprising: 
causing a presentation of a video timeline of a video (e.g. paragraphs 190- 191, figures 12-13, 18c, 19-24); 
accessing a representation of a thumbnail segmentation of the video, the thumbnail segmentation defining thumbnail locations on the video timeline at boundaries of feature ranges of times when instances of detected features of the video are present in the video (e.g. paragraph 192-193: “…a first position on a boundary of the thumbnail image to a second position on the boundary of the thumbnail image, such that the first position represents a start time of the video image data and the second position represents an end time of the video image data…”, paragraph 194: “…the first and second positions on the boundary represent, respectively, the start and end times of the highlight (with respect to the start and/or end of the video track in the file)”); and 
updating the presentation to include at least one thumbnail at one of the thumbnail locations defined by the thumbnail segmentation (e.g. paragraph 193 “…means for using the selected frame to generate a new thumbnail image for display in the display window, such that the movement of the pointer from one second area to another causes a change in the displayed thumbnail image.”).

	For claim 15, Spence et al teach a computer system comprising: 
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors (e.g. paragraph 32); 
a video interaction engine configured to use the one or more hardware processors (e.g. paragraph 32) to perform operations comprising: 
causing a presentation of a video timeline of a video (e.g. paragraphs 190- 191, figures 12-13, 18c, 19-24);
accessing a representation of a thumbnail segmentation of the video, the thumbnail segmentation defining thumbnail locations on the video timeline at boundaries of feature ranges of times when instances of detected features of the video are present in the video (e.g. paragraph 192-193: “…a first position on a boundary of the thumbnail image to a second position on the boundary of the thumbnail image, such that the first position represents a start time of the video image data and the second position represents an end time of the video image data…”, paragraph 194: “…the first and second positions on the boundary represent, respectively, the start and end times of the highlight (with respect to the start and/or end of the video track in the file)”); and 
updating the presentation to include a thumbnail at one of the thumbnail locations defined by the thumbnail segmentation, the thumbnail depicting a portion of the video associated with the thumbnail location (e.g. paragraph 193 “…means for using the selected frame to generate a new thumbnail image for display in the display window, such that the movement of the pointer from one second area to another causes a change in the displayed thumbnail image.”).
For claims 2, 9 and 16, Spence et al teach the video timeline includes an initial thumbnail at each location on the video timeline where a video segment of the first segmentation begins (e.g. paragraph 192-193: “…a first position on a boundary of the thumbnail image to a second position on the boundary of the thumbnail image, such that the first position represents a start time of the video image data and the second position represents an end time of the video image data…”, paragraph 194: “…the first and second positions on the boundary represent, respectively, the start and end times of the highlight (with respect to the start and/or end of the video track in the file)”). 
For claim 3, Spence et al teach selecting candidate thumbnail locations for the thumbnail segmentation from boundaries of the feature ranges (e.g. paragraph 192 “means for selecting a frame from the video image data based on the time period associated with the second area in which a pointer of a pointing device is located…”; paragraph 192-193: “…a first position on a boundary of the thumbnail image to a second position on the boundary of the thumbnail image, such that the first position represents a start time of the video image data and the second position represents an end time of the video image data…”). 
For claims 10 and 17, Spence et al teach selecting candidate thumbnail locations for the thumbnail segmentation from the boundaries of the feature ranges for a category of the detected features, the category comprising detected faces, detected sounds, detected visual scenes, or detected visual artifacts (e.g. paragraphs 115, 454, “…tags may be generated for portions of the video image data where the video image data comprises one or more faces…”). 

Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484